Name: Commission Regulation (EEC) No 3090/92 of 27 October 1992 re- establishing the levying of customs duties on products of categories No 24, 33, 41 and 97 (order No 40.0240, 40.0330, 40.0410 and 40.0970), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  fisheries;  leather and textile industries
 Date Published: nan

 28 . 10 . 92No L 311 /12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3090/92 of 27 October 1992 re-establishing the levying of customs duties on products of categories No 24, 33, 41 and 97 (order No 40.0240 , 40.0330, 40.0410 and 40.0970), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories No 24, 33, 41 and 97 (order No 40.0240, 40.0330, 40.0410 and 40.0970), originating in Indonesia, the relevant ceiling amounts to 499 000 pieces ; 242, 750 and 22 tonnes, respectively ; Whereas on 25 May 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, bathrobes, (1 000 pieces) 6107 22 00 dressing gowns and similar articles, knitted or 6107 29 00 crocheted 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, pyjamas, negligees, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 3211 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained (tonnes) from strip or the like of polyethylene or polypro ­ 6305 31 91 pylene, less than 3 m wide ; sacks and bags, of a 6305 31 99 kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like ( ») OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, P - !) ¢ 28. 10. 92 Official Journal of the European Communities No L 311 / 13 Order No Category(unit) CN code Description 40.0410 41 5401 10 11 Yarn of synthetic filament (continuous), not put up (tonnes) 5401 10 19 for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 5402 10 10 turns per metre 540210 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 5210 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, (tonnes) 5608 11 19 and made up fishing nets of yarn, twine, cordage 5608 11 91 or rope 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission